 Case 8:17-cv-01898-CJC-GJS Document 231 Filed 07/17/19 Page 1 of 2 Page ID #:3521




 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
                              SOUTHERN DIVISION
10
      NAK KIM CHHOEUN, et al.,                    Case No. 8:17-cv-01898-CJC (GJSx)
11
12                        Petitioners,
13           v.                                   [PROPOSED] ORDER
14                                                GRANTING, IN PART,
      DAVID MARIN, Field Office
15                                                RESPONDENTS’ MOTION FOR
      Director, Los Angeles Field Office,
                                                  LEAVE TO SERVE DISCOVERY
16    United States Immigration and
                                                  ON ABSENT CLASS MEMBERS
      Customs Enforcement, et al.,
17
18                        Respondents.
19
20         Respondents sought leave from the Court to serve discovery requests on
21   eleven absent class members. Dkt. 215. Respondents originally sought leave to
22   serve eight interrogatories, Dkt. 215-4, and six requests for production, Dkt. 215-5,
23   on eleven absent class members who submitted declarations in the case or were
24   within the scope of Petitioners’ discovery requests to Respondents.
25         On June 5, 2019, the Court heard argument from counsel regarding
26   Respondent’s motion. At the hearing, Respondents withdrew their request to serve
27   discovery on one individual, Poeun Bou, and withdrew their requests to serve
28   proposed Requests for Production 4 and 6. After considering the pleadings and
 Case 8:17-cv-01898-CJC-GJS Document 231 Filed 07/17/19 Page 2 of 2 Page ID #:3522




 1   arguments from counsel, the Court denied Respondents’ request to serve
 2   interrogatories and requests for production on absent class members who had not
 3   personally filed a declaration in this action. Minute Order at 1, Dkt. 221.
 4         In light of a stipulation of the parties, the Court now grants leave for
 5   Respondents to serve proposed Interrogatories 1 through 8 (Dkt. 215-4) and
 6   proposed Requests for Production 1, 2, 3, and 5 (Dkt. 215-5) on the four absent
 7   class members who were the subject of declarations submitted in support of
 8   Petitioners’ Application for a Temporary Restraining Order, Dkt. 185. The four
 9   absent class members are Pheng Bun Lay, Sareang Ye, Sowath Thong, and Sear
10   Un. No other discovery of absent class members is authorized at this time.
11         In light of this stipulation of the parties, Petitioners shall not rely on
12   testimony from or submit additional declarations by any absent class members
13   other than Pheng Bun Lay, Sareang Ye, Sowath Thong, and Sear Un. This
14   limitation applies to Petitioners’ case at trial, any arguments submitted in support
15   of their Motion for Summary Judgment currently due September 13, 2019, see Dkt.
16   207, or any arguments submitted in support of their Response and Reply regarding
17   Summary Judgment currently due November 8, 2019, see id.
18         IT IS SO ORDERED.
19
20   DATED: July 17, 2019                     ______________________________
                                                _______________________________
21                                            GAIL    STANDISH
                                               AIL J. STANDISH
                                              UNITED
                                               NITED STSTATES
                                                        TATES MAGISTRATE JU   JUDGE
22
23
24
25
26
27
28
